                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
LTG                                              610 Federal Plaza
                                                 Central Islip, New York 11722


                                                 November 11, 2019
UNDER SEAL
VIA ECF
The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
924 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. McPartland and Spota
                     Criminal Docket No. 17-CR-587 (JMA)

Dear Judge Azrack:

               The government respectfully submits this letter in response to the Court’s
November 9, 2019 Order, specifically, the portion of Order in which the Court requested that
the government outline all of the evidence it seeks to admit concerning the Levy
investigation, namely:




       Steve Levy

              Jim Hickey will testify that, as early as 2006, defendants Spota, McPartland
and James Burke, and on occasion Bill Madigan, regularly discussed “getting rid of” then
County Executive Steve Levy, as Levy was widely known to be “anti-cop.” In particular,
Hickey will describe a 2006 dinner at a steak house in Great Neck at which Hickey, Spota,
McPartland and Burke discussed their hatred of Steve Levy and ways to get rid of him. The
purpose of “killing” Levy was to replace him with a friendly County Executive who would
then allow the group to hand-select a new police commissioner, ensuring that they (Spota,
McPartland and Burke) would control the police department. These types of discussions
occurred regularly between 2006 and 2010.

               Then, in late 2010, early 2011, Burke advised Hickey that he and the SCDA’s
office were actively investigating Levy, however, Burke did not provided specifics. Next,
in March 2011, Hickey will testify that Levy publically announced that he was not going to
seek reelection in November 2011. Further, Levy agreed to turn over his $4,000,000+
reelection campaign fund to the DA’s office, apparently for disbursement to those who had
contributed, as he was no longer running for office.

                Shortly thereafter, in March or April 2011, in celebration of the “win,” Hickey
will testify that he, Spota, McPartland, Burke and many others celebrated “killing Levy” at
the restaurant Butterfields. Hickey will testify that he was at the bar with Spota,
McPartland and Burke when Burke began to recount how “they” were able to get rid of
Levy.


                                                            According to Burke, McPartland
was in charge of the investigation.



               After that night, Hickey will testify that Burke proudly bragged about this
coup, often introducing defendant McPartland to police officers as “the man who killed Steve
Levy,” a designation that McPartland embraced. Similarly, another high-ranking former
SCPD police officer, Dennis Sullivan, will testify that he also heard Burke introduce
McPartland as “the man who killed Steve Levy,” and what that meant.



              Burke, Spota and McPartland proudly bragged that
                  and took down an extremely popular and duly elected County Executive,
because Levy was an “enemy.”

              Ultimately, Hickey will testify that after learning this, he decided that he
would never become an enemy of Burke, Spota or McPartland, thus, when asked to cover-up
Burke’s assault of Loeb, Hickey understood the consequences he would suffer if he declined.
In other words, the Levy investigation, as recounted by Burke had a tremendous impact on
Hickey’s state of mind during the charged conspiracy.




                                              2
             For all of these reasons, this Levy investigation is relevant, admissible and
Hickey and Sullivan should be permitted to offer testimony in that regard.


                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney


                                         By:                 /s/
                                                Lara Treinis Gatz
                                                Nicole Boeckmann
                                                Justina Geraci
                                                Michael Maffei
                                                Assistant U.S. Attorney


cc.   Defense Counsel




                                            3
